PER CURIAM.
We affirm the summary judgment in favor of the appellees, who constructed a home for the appellants. The court erred, however, in including attorney’s fees for an arbitration proceeding when it awarded attorney’s fees to the appellees pursuant to the prevailing party attorney’s fee provision in the contract. The arbitration did not arise out of the contract, but rather was pursuant to a separate homeowner’s warranty issued by a third party, which was independent of the contract between the appellants and the appellees.
Affirmed in part and reversed in part.
KLEIN and TAYLOR, JJ., and LABARGA, JORGE, Associate Judge, concur.